

106 HR 3197 IH: Sportsmen’s Heritage And Recreational Enhancement Act of 2013
U.S. House of Representatives
2013-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3197IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2013Mr. Latta (for himself, Mr. Thompson of Mississippi, Mr. Wittman, and Mr. Walz) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Agriculture, Energy and Commerce, Transportation and Infrastructure, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo protect and enhance opportunities for recreational hunting, fishing, and shooting, and for other purposes.1.Short titleThis Act may be cited as the Sportsmen’s Heritage And Recreational Enhancement Act of 2013 or the SHARE Act of 2013.2.Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title.Sec. 2. Table of contents.Title I—Hunting, Fishing and Recreational Shooting Protection Act Sec. 101. Short title.Sec. 102. Modification of definition.Title II—Target Practice and Marksmanship Training Support Act Sec. 201. Short title.Sec. 202. Findings; purpose.Sec. 203. Definition of public target range.Sec. 204. Amendments to Pittman-Robertson Wildlife Restoration Act.Sec. 205. Limits on liability.Sec. 206. Sense of Congress regarding cooperation.Title III—Public Lands Filming Sec. 301. Purpose.Sec. 302. Annual permit and fee for film crews of 5 persons or fewer.Title IV—Polar Bear Conservation and Fairness Act Sec. 401. Short title.Sec. 402. Permits for importation of polar bear trophies taken in sport hunts in Canada.Title V—Permanent Electronic Duck Stamp Act Sec. 501. Short title.Sec. 502. Definitions.Sec. 503. Authority to issue electronic duck stamps.Sec. 504. State application.Sec. 505. State obligations and authorities.Sec. 506. Electronic stamp requirements; recognition of electronic stamp.Sec. 507. Termination of State participation.Title VI—Access to Water Resources Development Projects ActSec. 601. Short title.Sec. 602. Protecting Americans from violent crime.Title VII—Wildlife and Hunting Heritage Conservation Council Advisory Committee Sec. 701. Wildlife and Hunting Heritage Conservation Council Advisory Committee.Title VIII—Recreational Fishing and Hunting Heritage and Opportunities ActSec. 801. Short title.Sec. 802. Findings.Sec. 803. Definitions.Sec. 804. Recreational fishing, hunting, and shooting.Title IX—Gulf of Mexico Red Snapper Conservation ActSec. 901. Short title.Sec. 902. Definitions.Sec. 903. Data collection strategy for Gulf of Mexico red snapper.Sec. 904. Adopting a fishery management plan.Sec. 905. Review and certification by Secretary.Sec. 906. State implementation of the fishery management plan.Sec. 907. Commission oversight responsibilities.Sec. 908. Opportunity to remedy.Sec. 909. Closure of the Gulf of Mexico red snapper fishery.Sec. 910. Economic analysis and report.IHunting, Fishing and Recreational Shooting Protection Act 101.Short titleThis title may be cited as the Hunting, Fishing, and Recreational Shooting Protection Act.102.Modification of definitionSection 3(2)(B) of the Toxic Substances Control Act (15 U.S.C. 2602(2)(B)) is amended—(1)in clause (v), by striking , and and inserting , or any component of any such article including, without limitation, shot, bullets and other projectiles, propellants, and primers,;(2)in clause (vi) by striking the period at the end and inserting , and; and(3)by inserting after clause (vi) the following:(vii)any sport fishing equipment (as such term is defined in subsection (a) of section 4162 of the Internal Revenue Code of 1986) the sale of which is subject to the tax imposed by section 4161(a) of such Code (determined without regard to any exemptions from such tax as provided by section 4162 or 4221 or any other provision of such Code), and sport fishing equipment components..IITarget Practice and Marksmanship Training Support Act 201.Short titleThis title may be cited as the Target Practice and Marksmanship Training Support Act.202.Findings; purpose(a)FindingsCongress finds that—(1)the use of firearms and archery equipment for target practice and marksmanship training activities on Federal land is allowed, except to the extent specific portions of that land have been closed to those activities;(2)in recent years preceding the date of enactment of this Act, portions of Federal land have been closed to target practice and marksmanship training for many reasons;(3)the availability of public target ranges on non-Federal land has been declining for a variety of reasons, including continued population growth and development near former ranges;(4)providing opportunities for target practice and marksmanship training at public target ranges on Federal and non-Federal land can help—(A)to promote enjoyment of shooting, recreational, and hunting activities; and(B)to ensure safe and convenient locations for those activities;(5)Federal law in effect on the date of enactment of this Act, including the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669 et seq.), provides Federal support for construction and expansion of public target ranges by making available to States amounts that may be used for construction, operation, and maintenance of public target ranges; and(6)it is in the public interest to provide increased Federal support to facilitate the construction or expansion of public target ranges.(b)PurposeThe purpose of this title is to facilitate the construction and expansion of public target ranges, including ranges on Federal land managed by the Forest Service and the Bureau of Land Management.203.Definition of public target rangeIn this title, the term public target range means a specific location that—(1)is identified by a governmental agency for recreational shooting;(2)is open to the public;(3)may be supervised; and(4)may accommodate archery or rifle, pistol, or shotgun shooting.204.Amendments to Pittman-Robertson Wildlife Restoration Act(a)DefinitionsSection 2 of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669a) is amended—(1)by redesignating paragraphs (2) through (8) as paragraphs (3) through (9), respectively; and(2)by inserting after paragraph (1) the following:(2)the term public target range means a specific location that—(A)is identified by a governmental agency for recreational shooting;(B)is open to the public;(C)may be supervised; and(D)may accommodate archery or rifle, pistol, or shotgun shooting;.(b)Expenditures for management of wildlife areas and resourcesSection 8(b) of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669g(b)) is amended—(1)by striking (b) Each State and inserting the following:(b)Expenditures for management of wildlife areas and resources(1)In generalExcept as provided in paragraph (2), each State;(2)in paragraph (1) (as so designated), by striking construction, operation, and inserting operation;(3)in the second sentence, by striking The non-Federal share and inserting the following:(3)Non-Federal shareThe non-Federal share;(4)in the third sentence, by striking The Secretary and inserting the following:(4)RegulationsThe Secretary; and(5)by inserting after paragraph (1) (as designated by paragraph (1) of this subsection) the following:(2)ExceptionNotwithstanding the limitation described in paragraph (1), a State may pay up to 90 percent of the cost of acquiring land for, expanding, or constructing a public target range..(c)Firearm and bow hunter education and safety program grantsSection 10 of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669h–1) is amended—(1)in subsection (a), by adding at the end the following:(3)Allocation of additional amountsOf the amount apportioned to a State for any fiscal year under section 4(b), the State may elect to allocate not more than 10 percent, to be combined with the amount apportioned to the State under paragraph (1) for that fiscal year, for acquiring land for, expanding, or constructing a public target range.;(2)by striking subsection (b) and inserting the following:(b)Cost sharing(1)In generalExcept as provided in paragraph (2), the Federal share of the cost of any activity carried out using a grant under this section shall not exceed 75 percent of the total cost of the activity.(2)Public target range construction or expansionThe Federal share of the cost of acquiring land for, expanding, or constructing a public target range in a State on Federal or non-Federal land pursuant to this section or section 8(b) shall not exceed 90 percent of the cost of the activity.; and(3)in subsection (c)(1)—(A)by striking Amounts made and inserting the following:(A)In generalExcept as provided in subparagraph (B), amounts made; and(B)by adding at the end the following:(B)ExceptionAmounts provided for acquiring land for, constructing, or expanding a public target range shall remain available for expenditure and obligation during the 5-fiscal-year period beginning on October 1 of the first fiscal year for which the amounts are made available..205.Limits on liability(a)Discretionary functionFor purposes of chapter 171 of title 28, United States Code (commonly referred to as the Federal Tort Claims Act), any action by an agent or employee of the United States to manage or allow the use of Federal land for purposes of target practice or marksmanship training by a member of the public shall be considered to be the exercise or performance of a discretionary function.(b)Civil action or claimsExcept to the extent provided in chapter 171 of title 28, United States Code, the United States shall not be subject to any civil action or claim for money damages for any injury to or loss of property, personal injury, or death caused by an activity occurring at a public target range that is—(1)funded in whole or in part by the Federal Government pursuant to the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669 et seq.); or(2)located on Federal land.206.Sense of Congress regarding cooperationIt is the sense of Congress that, consistent with applicable laws and regulations, the Chief of the Forest Service and the Director of the Bureau of Land Management should cooperate with State and local authorities and other entities to carry out waste removal and other activities on any Federal land used as a public target range to encourage continued use of that land for target practice or marksmanship training.IIIPublic Lands Filming 301.PurposeThe purpose of this title is to provide commercial film crews of 5 persons or fewer access to film in areas designated for public use during public hours on Federal lands and waterways.302.Annual permit and fee for film crews of 5 persons or fewer(a)In GeneralSection (1)(a) of Public Law 106–206 (16 U.S.C. 460l–6d) is amended by—(1)redesignating paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C), respectively;(2)striking The Secretary of the Interior and inserting (1) In General.—Except as provided by paragraph (3), the Secretary of the Interior;(3)inserting (2) Other considerations.— before The Secretary may include other factors; and(4)adding at the end the following new paragraph:(3)Special rules for film crews of 5 persons or fewer(A)For any film crew of 5 persons or fewer, the Secretary shall require a permit and assess an annual fee of $200 for commercial filming activities or similar projects on Federal lands and waterways administered by the Secretary. The permit shall be valid for commercial filming activities or similar projects that occur in areas designated for public use during public hours on all Federal lands waterways administered by the Secretary for a 12-month period beginning on the date of issuance of the permit.(B)For persons holding a permit described in this paragraph, the Secretary shall not assess, during the effective period of the permit, any additional fee for commercial filming activities and similar projects that occur in areas designated for public use during public hours on Federal lands and waterways administered by the Secretary.(C)In this paragraph, the term film crew includes all persons present on Federal land under the Secretary’s jurisdiction who are associated with the production of a certain film.(D)The Secretary shall not prohibit, as a motorized vehicle or under any other purposes, use of cameras or related equipment used for the purpose of commercial filming activities or similar projects in accordance with this paragraph on Federal lands and waterways administered by the Secretary..(b)Recovery of CostsSection (1)(b) of Public Law 106–206 (16 U.S.C. 460l–6d) is amended by—(1)striking collect any costs and inserting recover any costs; and(2)striking similar project and inserting similar projects.IVPolar Bear Conservation and Fairness Act 401.Short titleThis title may be cited as the Polar Bear Conservation and Fairness Act of 2013.402.Permits for importation of polar bear trophies taken in sport hunts in CanadaSection 104(c)(5)(D) of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1374(c)(5)(D)) is amended to read as follows:(D)(i)The Secretary of the Interior shall, expeditiously after the expiration of the applicable 30-day period under subsection (d)(2), issue a permit for the importation of any polar bear part (other than an internal organ) from a polar bear taken in a sport hunt in Canada to any person—(I)who submits, with the permit application, proof that the polar bear was legally harvested by the person before February 18, 1997; or(II)who has submitted, in support of a permit application submitted before May 15, 2008, proof that the polar bear was legally harvested by the person before May 15, 2008, from a polar bear population from which a sport-hunted trophy could be imported before that date in accordance with section 18.30(i) of title 50, Code of Federal Regulations.(ii)The Secretary shall issue permits under clause (i)(I) without regard to subparagraphs (A) and (C)(ii) of this paragraph, subsection (d)(3), and sections 101 and 102. Sections 101(a)(3)(B) and 102(b)(3) shall not apply to the importation of any polar bear part authorized by a permit issued under clause (i)(I). This clause shall not apply to polar bear parts that were imported before June 12, 1997.(iii)The Secretary shall issue permits under clause (i)(II) without regard to subparagraph (C)(ii) of this paragraph or subsection (d)(3). Sections 101(a)(3)(B) and 102(b)(3) shall not apply to the importation of any polar bear part authorized by a permit issued under clause (i)(II). This clause shall not apply to polar bear parts that were imported before the date of enactment of the Polar Bear Conservation and Fairness Act of 2013..VPermanent Electronic Duck Stamp Act 501.Short titleThis title may be cited as the Permanent Electronic Duck Stamp Act of 2013.502.DefinitionsIn this title:(1)Actual stampThe term actual stamp means a Federal migratory-bird hunting and conservation stamp required under the Act of March 16, 1934 (16 U.S.C. 718a et seq.) (popularly known as the Duck Stamp Act), that is printed on paper and sold through the means established by the authority of the Secretary immediately before the date of enactment of this Act.(2)Automated licensing system(A)In generalThe term automated licensing system means an electronic, computerized licensing system used by a State fish and wildlife agency to issue hunting, fishing, and other associated licenses and products.(B)InclusionThe term automated licensing system includes a point-of-sale, Internet, telephonic system, or other electronic applications used for a purpose described in subparagraph (A).(3)Electronic stampThe term electronic stamp means an electronic version of an actual stamp that—(A)is a unique identifier for the individual to whom it is issued;(B)can be printed on paper or produced through an electronic application with the same indicators as the State endorsement provides;(C)is issued through a State automated licensing system that is authorized, under State law and by the Secretary under this title, to issue electronic stamps;(D)is compatible with the hunting licensing system of the State that issues the electronic stamp; and(E)is described in the State application approved by the Secretary under section 504(b).(4)SecretaryThe term Secretary means the Secretary of the Interior.503.Authority to issue electronic duck stamps(a)In generalThe Secretary may authorize any State to issue electronic stamps in accordance with this title.(b)ConsultationThe Secretary shall implement this section in consultation with State management agencies.504.State application(a)Approval of Application requiredThe Secretary may not authorize a State to issue electronic stamps under this title unless the Secretary has received and approved an application submitted by the State in accordance with this section. The Secretary may determine the number of new States per year to participate in the electronic stamp program.(b)Contents of ApplicationThe Secretary may not approve a State application unless the application contains—(1)a description of the format of the electronic stamp that the State will issue under this title, including identifying features of the licensee that will be specified on the stamp;(2)a description of any fee the State will charge for issuance of an electronic stamp;(3)a description of the process the State will use to account for and transfer to the Secretary the amounts collected by the State that are required to be transferred to the Secretary under the program;(4)the manner by which the State will transmit electronic stamp customer data to the Secretary;(5)the manner by which actual stamps will be delivered;(6)the policies and procedures under which the State will issue duplicate electronic stamps; and(7)such other policies, procedures, and information as may be reasonably required by the Secretary.(c)Publication of Deadlines, Eligibility Requirements, and Selection CriteriaNot later than 30 days before the date on which the Secretary begins accepting applications under this section, the Secretary shall publish—(1)deadlines for submission of applications;(2)eligibility requirements for submitting applications; and(3)criteria for approving applications.505.State obligations and authorities(a)Delivery of Actual StampThe Secretary shall require that each individual to whom a State sells an electronic stamp under this title shall receive an actual stamp—(1)by not later than the date on which the electronic stamp expires under section 506(c); and(2)in a manner agreed upon by the State and Secretary.(b)Collection and transfer of electronic stamp revenue and customer information(1)Requirement to transmitThe Secretary shall require each State authorized to issue electronic stamps to collect and submit to the Secretary in accordance with this section—(A)the first name, last name, and complete mailing address of each individual that purchases an electronic stamp from the State;(B)the face value amount of each electronic stamp sold by the State; and(C)the amount of the Federal portion of any fee required by the agreement for each stamp sold.(2)Time of transmittalThe Secretary shall require the submission under paragraph (1) to be made with respect to sales of electronic stamps by a State according to the written agreement between the Secretary and the State agency.(3)Additional fees not affectedThis section shall not apply to the State portion of any fee collected by a State under subsection (c).(c)Electronic Stamp Issuance FeeA State authorized to issue electronic stamps may charge a reasonable fee to cover costs incurred by the State and the Department of the Interior in issuing electronic stamps under this title, including costs of delivery of actual stamps.(d)Duplicate Electronic StampsA State authorized to issue electronic stamps may issue a duplicate electronic stamp to replace an electronic stamp issued by the State that is lost or damaged.(e)Limitation on Authority To Require Purchase of State LicenseA State may not require that an individual purchase a State hunting license as a condition of issuing an electronic stamp under this title.506.Electronic stamp requirements; recognition of electronic stamp(a)Stamp RequirementsThe Secretary shall require an electronic stamp issued by a State under this title—(1)to have the same format as any other license, validation, or privilege the State issues under the automated licensing system of the State; and(2)to specify identifying features of the licensee that are adequate to enable Federal, State, and other law enforcement officers to identify the holder.(b)Recognition of Electronic StampAny electronic stamp issued by a State under this title shall, during the effective period of the electronic stamp—(1)bestow upon the licensee the same privileges as are bestowed by an actual stamp;(2)be recognized nationally as a valid Federal migratory bird hunting and conservation stamp; and(3)authorize the licensee to hunt migratory waterfowl in any other State, in accordance with the laws of the other State governing that hunting.(c)DurationAn electronic stamp issued by a State shall be valid for a period agreed to by the State and the Secretary, which shall not exceed 45 days.507.Termination of State participationThe authority of a State to issue electronic stamps under this title may be terminated—(1)by the Secretary, if the Secretary—(A)finds that the State has violated any of the terms of the application of the State approved by the Secretary under section 504; and(B)provides to the State written notice of the termination by not later than the date that is 30 days before the date of termination; or(2)by the State, by providing written notice to the Secretary by not later than the date that is 30 days before the termination date.VIAccess to Water Resources Development Projects Act601.Short titleThis title may be cited as the Recreational Lands Self-Defense Act of 2013.602.Protecting Americans from violent crime(a)FindingsCongress finds the following:(1)The Second Amendment to the Constitution provides that the right of the people to keep and bear Arms, shall not be infringed.(2)Section 327.13 of title 36, Code of Federal Regulations, provides that, except in special circumstances, possession of loaded firearms, ammunition, loaded projectile firing devices, bows and arrows, crossbows, or other weapons is prohibited at water resources development projects administered by the Secretary of the Army.(3)The regulations described in paragraph (2) prevent individuals complying with Federal and State laws from exercising the second amendment rights of the individuals while at such water resources development projects.(4)The Federal laws should make it clear that the second amendment rights of an individual at a water resources development project should not be infringed.(b)Protecting the right of individuals To bear arms at water resources development projectsThe Secretary of the Army shall not promulgate or enforce any regulation that prohibits an individual from possessing a firearm including an assembled or functional firearm at a water resources development project covered under section 327.0 of title 36, Code of Federal Regulations (as in effect on the date of enactment of this Act), if—(1)the individual is not otherwise prohibited by law from possessing the firearm; and(2)the possession of the firearm is in compliance with the law of the State in which the water resources development project is located.VIIWildlife and Hunting Heritage Conservation Council Advisory Committee 701.Wildlife and Hunting Heritage Conservation Council Advisory CommitteeThe Fish and Wildlife Coordination Act (16 U.S.C. 661 et seq.) is amended by adding at the end the following:10.Wildlife and Hunting Heritage Conservation Council Advisory Committee(a)EstablishmentThere is hereby established the Wildlife and Hunting Heritage Conservation Council Advisory Committee (in this section referred to as the Advisory Committee) to advise the Secretaries of the Interior and Agriculture on wildlife and habitat conservation, hunting, and recreational shooting.(b)Duties of the advisory committeeThe Advisory Committee shall advise the Secretaries with regard to—(1)implementation of Executive Order No. 13443: Facilitation of Hunting Heritage and Wildlife Conservation, which directs Federal agencies to facilitate the expansion and enhancement of hunting opportunities and the management of game species and their habitat;(2)policies or programs to conserve and restore wetlands, agricultural lands, grasslands, forest, and rangeland habitats;(3)policies or programs to promote opportunities and access to hunting and shooting sports on Federal lands;(4)policies or programs to recruit and retain new hunters and shooters;(5)policies or programs that increase public awareness of the importance of wildlife conservation and the social and economic benefits of recreational hunting and shooting; and(6)policies or programs that encourage coordination among the public, the hunting and shooting sports community, wildlife conservation groups, and States, tribes, and the Federal Government.(c)Membership(1)Appointment(A)In generalThe Advisory Committee shall consist of no more than 16 discretionary members and 7 ex officio members.(B)Ex officio membersThe ex officio members are—(i)the Director of the United States Fish and Wildlife Service or a designated representative of the Director;(ii)the Director of the Bureau of Land Management or a designated representative of the Director;(iii)the Director of the National Park Service or a designated representative of the Director;(iv)the Chief of the Forest Service or a designated representative of the Chief;(v)the Chief of the Natural Resources Conservation Service or a designated representative of the Chief;(vi)the Administrator of the Farm Service Agency or a designated representative of the Administrator; and(vii)the Executive Director of the Association of Fish and Wildlife Agencies.(C)Discretionary membersThe discretionary members shall be appointed jointly by the Secretaries from at least one of each of the following:(i)State fish and wildlife agencies.(ii)Game bird hunting organizations.(iii)Wildlife conservation organizations.(iv)Big game hunting organizations.(v)Waterfowl hunting organizations.(vi)The tourism, outfitter, or guiding industry.(vii)The firearms or ammunition manufacturing industry.(viii)The hunting or shooting equipment retail industry.(ix)Hunting and shooting sports outreach and education organizations.(x)Tribal resource management organizations.(xi)The agriculture industry.(xii)The ranching industry.(D)EligibilityPrior to the appointment of the discretionary members, the Secretaries shall determine that all individuals nominated for appointment to the Advisory Committee, and the organization each individual represents, actively support and promote sustainable-use hunting, wildlife conservation, and recreational shooting.(2)Terms(A)In generalExcept as provided in subparagraph (B), members of the Advisory Committee shall be appointed for a term of 4 years. Members shall not be appointed for more than 3 consecutive or nonconsecutive terms.(B)Terms of initial appointeesAs designated by the Secretary at the time of appointment, of the members first appointed—(i)6 members shall be appointed for a term of 4 years;(ii)5 members shall be appointed for a term of 3 years; and(iii)5 members shall be appointed for a term of 2 years.(3)Preservation of public advisory statusNo individual may be appointed as a discretionary member of the Advisory Committee while serving as an officer or employee of the Federal Government.(4)Vacancy and removal(A)In generalAny vacancy on the Advisory Committee shall be filled in the manner in which the original appointment was made.(B)RemovalAdvisory Committee members shall serve at the discretion of the Secretaries and may be removed at any time for good cause.(5)Continuation of serviceEach appointed member may continue to serve after the expiration of the term of office to which such member was appointed until a successor has been appointed.(6)ChairpersonThe Chairperson of the Advisory Committee shall be appointed for a 3-year term by the Secretaries, jointly, from among the members of the Advisory Committee. An individual may not be appointed as Chairperson for more than 2 consecutive or nonconsecutive terms.(7)Pay and expensesMembers of the Advisory Committee shall serve without pay for such service, but each member of the Advisory Committee shall be reimbursed for travel and lodging incurred through attending meetings of the Advisory Committee approved subgroup meetings in the same amounts and under the same conditions as Federal employees (in accordance with section 5703 of title 5, United States Code).(8)Meetings(A)In generalThe Advisory Committee shall meet at the call of the Secretaries, the chairperson, or a majority of the members, but not less frequently than twice annually.(B)Open meetingsEach meeting of the Advisory Committee shall be open to the public.(C)Prior notice of meetingsTimely notice of each meeting of the Advisory Committee shall be published in the Federal Register and be submitted to trade publications and publications of general circulation.(D)SubgroupsThe Advisory Committee may establish such workgroups or subgroups as it deems necessary for the purpose of compiling information or conducting research. However, such workgroups may not conduct business without the direction of the Advisory Committee and must report in full to the Advisory Committee.(9)QuorumNine members of the Advisory Committee shall constitute a quorum.(d)ExpensesThe expenses of the Advisory Committee that the Secretaries determine to be reasonable and appropriate shall be paid by the Secretaries.(e)Administrative support, technical services, and adviceA designated Federal Officer shall be jointly appointed by the Secretaries to provide to the Advisory Committee the administrative support, technical services, and advice that the Secretaries determine to be reasonable and appropriate.(f)Annual report(1)RequiredNot later than September 30 of each year, the Advisory Committee shall submit a report to the Secretaries, the Committee on Natural Resources and the Committee on Agriculture of the House of Representatives, and the Committee on Energy and Natural Resources and the Committee on Agriculture, Nutrition, and Forestry of the Senate. If circumstances arise in which the Advisory Committee cannot meet the September 30 deadline in any year, the Secretaries shall advise the Chairpersons of each such Committee of the reasons for such delay and the date on which the submission of the report is anticipated.(2)ContentsThe report required by paragraph (1) shall describe—(A)the activities of the Advisory Committee during the preceding year;(B)the reports and recommendations made by the Advisory Committee to the Secretaries during the preceding year; and(C)an accounting of actions taken by the Secretaries as a result of the recommendations.(g)Federal advisory committee actThe Advisory Committee shall be exempt from the Federal Advisory Committee Act (5 U.S.C. App.).(h)Abolishment of the existing wildlife and hunting heritage conservation council advisory committeeEffective on the date of the enactment of this Act, the Wildlife and Hunting Heritage Conservation Council formed in furtherance of section 441 of the Revised Statutes (43 U.S.C. 1457), the Fish and Wildlife Act of 1956 (16 U.S.C. 742a), and other Acts applicable to specific bureaus of the Department of the Interior is hereby abolished..VIIIRecreational Fishing and Hunting Heritage and Opportunities Act801.Short titleThis title may be cited as the Recreational Fishing and Hunting Heritage and Opportunities Act.802.FindingsCongress finds that—(1)recreational fishing and hunting are important and traditional activities in which millions of Americans participate;(2)recreational anglers and hunters have been and continue to be among the foremost supporters of sound fish and wildlife management and conservation in the United States;(3)recreational fishing and hunting are environmentally acceptable and beneficial activities that occur and can be provided on Federal public lands and waters without adverse effects on other uses or users;(4)recreational anglers, hunters, and sporting organizations provide direct assistance to fish and wildlife managers and enforcement officers of the Federal Government as well as State and local governments by investing volunteer time and effort to fish and wildlife conservation;(5)recreational anglers, hunters, and the associated industries have generated billions of dollars of critical funding for fish and wildlife conservation, research, and management by providing revenues from purchases of fishing and hunting licenses, permits, and stamps, as well as excise taxes on fishing, hunting, and shooting equipment that have generated billions of dollars of critical funding for fish and wildlife conservation, research, and management;(6)recreational shooting is also an important and traditional activity in which millions of Americans participate, safe recreational shooting is a valid use of Federal public lands, including the establishment of safe and convenient shooting ranges on such lands, and participation in recreational shooting helps recruit and retain hunters and contributes to wildlife conservation;(7)opportunities to recreationally fish, hunt, and shoot are declining, which depresses participation in these traditional activities, and depressed participation adversely impacts fish and wildlife conservation and funding for important conservation efforts; and(8)the public interest would be served, and our citizens’ fish and wildlife resources benefitted, by action to ensure that opportunities are facilitated to engage in fishing and hunting on Federal public land as recognized by Executive Order No. 12962, relating to recreational fisheries, and Executive Order No. 13443, relating to facilitation of hunting heritage and wildlife conservation.803.DefinitionsIn this title:(1)Federal public landThe term Federal public land means any land or water that is owned and managed by the Bureau of Land Management or the Forest Service.(2)Federal public land management officialsThe term Federal public land management officials means—(A)the Secretary of the Interior and Director of Bureau of Land Management regarding Bureau of Land Management lands and waters; and(B)the Secretary of Agriculture and Chief of the Forest Service regarding the National Forest System.(3)Hunting(A)In generalExcept as provided in subparagraph (B), the term hunting means use of a firearm, bow, or other authorized means in the lawful—(i)pursuit, shooting, capture, collection, trapping, or killing of wildlife;(ii)attempt to pursue, shoot, capture, collect, trap, or kill wildlife; or(iii)the training of hunting dogs, including field trials.(B)ExclusionThe term hunting does not include the use of skilled volunteers to cull excess animals (as defined by other Federal law).(4)Recreational fishingThe term recreational fishing means the lawful—(A)pursuit, capture, collection, or killing of fish; or(B)attempt to capture, collect, or kill fish.(5)Recreational shootingThe term recreational shooting means any form of sport, training, competition, or pastime, whether formal or informal, that involves the discharge of a rifle, handgun, or shotgun, or the use of a bow and arrow.804.Recreational fishing, hunting, and shooting(a)In generalSubject to valid existing rights and subsection (g), and cooperation with the respective State fish and wildlife agency, Federal public land management officials shall exercise authority under existing law, including provisions regarding land use planning, to facilitate use of and access to Federal public lands, including National Monuments, Wilderness Areas, Wilderness Study Areas, and lands administratively classified as wilderness eligible or suitable and primitive or semi-primitive areas, for fishing, sport hunting, and recreational shooting, except as limited by—(1)statutory authority that authorizes action or withholding action for reasons of national security, public safety, or resource conservation;(2)any other Federal statute that specifically precludes recreational fishing, hunting, or shooting on specific Federal public lands, waters, or units thereof; and(3)discretionary limitations on recreational fishing, hunting, and shooting determined to be necessary and reasonable as supported by the best scientific evidence and advanced through a transparent public process.(b)ManagementConsistent with subsection (a), the head of each Federal public land management agency shall exercise its land management discretion—(1)in a manner that supports and facilitates recreational fishing, hunting, and shooting opportunities;(2)to the extent authorized under applicable State law; and(3)in accordance with applicable Federal law.(c)Planning(1)Evaluation of effects on opportunities to engage in recreational fishing, hunting, or shootingFederal public land planning documents, including land resources management plans, resource management plans, and comprehensive conservation plans, shall include a specific evaluation of the effects of such plans on opportunities to engage in recreational fishing, hunting, or shooting.(2)No major federal actionNo action taken under this title, or under section 4 of the National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd), either individually or cumulatively with other actions involving Federal public lands or lands managed by the United States Fish and Wildlife Service, shall be considered to be a major Federal action significantly affecting the quality of the human environment, and no additional identification, analysis, or consideration of environmental effects, including cumulative effects, is necessary or required.(3)Other activity not consideredFederal public land management officials are not required to consider the existence or availability of recreational fishing, hunting, or shooting opportunities on adjacent or nearby public or private lands in the planning for or determination of which Federal public lands are open for these activities or in the setting of levels of use for these activities on Federal public lands, unless the combination or coordination of such opportunities would enhance the recreational fishing, hunting, or shooting opportunities available to the public.(d)Federal public lands(1)Lands openLands under the jurisdiction of the Bureau of Land Management and the Forest Service, including Wilderness Areas, Wilderness Study Areas, lands designated as wilderness or administratively classified as wilderness eligible or suitable and primitive or semi-primitive areas and National Monuments, but excluding lands on the Outer Continental Shelf, shall be open to recreational fishing, hunting, and shooting unless the managing Federal agency acts to close lands to such activity. Lands may be subject to closures or restrictions if determined by the head of the agency to be necessary and reasonable and supported by facts and evidence, for purposes including resource conservation, public safety, energy or mineral production, energy generation or transmission infrastructure, water supply facilities, protection of other permittees, protection of private property rights or interest, national security, or compliance with other law.(2)Shooting ranges(A)In generalThe head of each Federal agency shall use his or her authorities in a manner consistent with this title and other applicable law, to—(i)lease or permit use of lands under the jurisdiction of the agency for shooting ranges; and(ii)designate specific lands under the jurisdiction of the agency for recreational shooting activities.(B)Limitation on liabilityAny designation under subparagraph (A)(ii) shall not subject the United States to any civil action or claim for monetary damages for injury or loss of property or personal injury or death caused by any activity occurring at or on such designated lands.(e)Necessity in wilderness areas and within and supplemental to wilderness purposes(1)Minimum requirements for administrationThe provision of opportunities for hunting, fishing and recreational shooting, and the conservation of fish and wildlife to provide sustainable use recreational opportunities on designated Federal wilderness areas shall constitute measures necessary to meet the minimum requirements for the administration of the wilderness area, provided that this determination shall not authorize or facilitate commodity development, use, or extraction, motorized recreational access or use that is not otherwise allowed under the Wilderness Act (16 U.S.C. 1131 et seq.), or permanent road construction or maintenance within designated wilderness areas.(2)Application of Wilderness ActProvisions of the Wilderness Act (16 U.S.C. 1131 et seq.), stipulating that wilderness purposes are within and supplemental to the purposes of the underlying Federal land unit are reaffirmed. When seeking to carry out fish and wildlife conservation programs and projects or provide fish and wildlife dependent recreation opportunities on designated wilderness areas, the head of each Federal agency shall implement these supplemental purposes so as to facilitate, enhance, or both, but not to impede the underlying Federal land purposes when seeking to carry out fish and wildlife conservation programs and projects or provide fish and wildlife dependent recreation opportunities in designated wilderness areas, provided that such implementation shall not authorize or facilitate commodity development, use or extraction, or permanent road construction or use within designated wilderness areas.(f)ReportBeginning on the second October 1 after the date of the enactment of this Act and biennially on October 1 thereafter, the head of each Federal agency who has authority to manage Federal public land on which fishing, hunting, or recreational shooting occurs shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that describes—(1)any Federal public land administered by the agency head that was closed to recreational fishing, sport hunting, or shooting at any time during the preceding year; and(2)the reason for the closure.(g)Closures or significant restrictions of 640 or more acres(1)In generalOther than closures established or prescribed by land planning actions referred to in subsection (d) or emergency closures described in paragraph (3) of this subsection, a permanent or temporary withdrawal, change of classification, or change of management status of Federal public land that effectively closes or significantly restricts 640 or more contiguous acres of Federal public land to access or use for fishing or hunting or activities related to fishing, hunting, or both, shall take effect only if, before the date of withdrawal or change, the head of the Federal agency that has jurisdiction over the Federal public land—(A)publishes appropriate notice of the withdrawal or change, respectively;(B)demonstrates that coordination has occurred with a State fish and wildlife agency; and(C)submits to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate written notice of the withdrawal or change, respectively.(2)Aggregate or cumulative effectsIf the aggregate or cumulative effect of separate withdrawals or changes effectively closes or significantly restricts 1,280 or more acres of land or water, such withdrawals and changes shall be treated as a single withdrawal or change for purposes of paragraph (1).(3)Emergency closuresNothing in this title prohibits a Federal land management agency from establishing or implementing emergency closures or restrictions of the smallest practicable area to provide for public safety, resource conservation, national security, or other purposes authorized by law. Such an emergency closure shall terminate after a reasonable period of time unless converted to a permanent closure consistent with this title.(h)National park service units not affectedNothing in this title shall affect or modify management or use of units of the National Park System.(i)No priorityNothing in this title requires a Federal land management agency to give preference to recreational fishing, hunting, or shooting over other uses of Federal public land or over land or water management priorities established by Federal law.(j)Consultation with councilsIn fulfilling the duties set forth in this title, the heads of Federal agencies shall consult with respective advisory councils as established in Executive Order Nos. 12962 and 13443.(k)Authority of the States(1)In generalNothing in this title shall be construed as interfering with, diminishing, or conflicting with the authority, jurisdiction, or responsibility of any State to exercise primary management, control, or regulation of fish and wildlife under State law (including regulations) on land or water within the State, including on Federal public land.(2)Federal licensesNothing in this title shall be construed to authorize the head of a Federal agency head to require a license, fee, or permit to fish, hunt, or trap on land or water in a State, including on Federal public land in the States, except that this paragraph shall not affect the Migratory Bird Stamp requirement set forth in the Migratory Bird Hunting and Conservation Stamp Act (16 U.S.C. 718 et seq.).IXGulf of Mexico Red Snapper Conservation Act901.Short titleThis title may be cited as the Gulf of Mexico Red Snapper Conservation Act of 2013.902.DefinitionsIn this title:(1)Coastal watersThe term coastal waters means all waters of the Gulf of Mexico—(A)shoreward of the baseline from which the territorial sea of the United States is measured; and(B)seaward from the baseline described in subparagraph (A) to the outer boundary of the exclusive economic zone.(2)CommissionThe term Commission means the Gulf States Marine Fisheries Commission.(3)Exclusive economic zoneThe term exclusive economic zone has the meaning given to such term in section 3 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1802).(4)Federal fishery management planThe term Federal fishery management plan means the Fishery Management Plan for the Reef Fish Resources of the Gulf of Mexico prepared by the Gulf of Mexico Fishery Management Council pursuant to section 622.1 of title 50, Code of Federal Regulations.(5)Fishery management measureThe term fishery management measure means any policy, process, or tool used by a Gulf coastal State to implement the fishery management plan.(6)Fishery management planThe term fishery management plan means a plan created by the Commission for the sustainability of Gulf of Mexico red snapper and the economic and community benefits of each of the Gulf coastal States.(7)Gulf coastal StateThe term Gulf coastal State means any of—(A)Alabama;(B)Florida;(C)Louisiana;(D)Mississippi; or(E)Texas.(8)Gulf of Mexico red snapperThe term Gulf of Mexico red snapper means members of stocks or populations of the species Lutjanis campechanus, which ordinarily are found shoreward of coastal waters.(9)OverfishingThe term overfishing has the meaning given to such term in section 3 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1802).(10)SecretaryThe term Secretary means the Secretary of Commerce.903.Data collection strategy for Gulf of Mexico red snapperNot later than one year after the date of the enactment of this title, the Commission, with the support of the Secretary, shall prepare and adopt by vote a strategy for the collection of data on the Gulf of Mexico red snapper fishery that shall include—(1)measures to enhance interstate collaboration on the collection of data regarding the Gulf of Mexico red snapper fishery; and(2)a plan to undertake annual stock assessments of Gulf of Mexico red snapper.904.Adopting a fishery management plan(a)In generalNot later than one year after the date of the enactment of this title, the Commission shall prepare and adopt by vote a fishery management plan and submit the plan to the Secretary.(b)RequirementsIn adopting a fishery management plan under subsection (a), the Commission shall ensure—(1)adequate opportunity for public participation prior to a vote under subsection (a), including—(A)at least 1 public hearing held in each Gulf coastal State; and(B)procedures for submitting written comments on the fishery management plan to the Commission and for making such comments and responses of the Commission available to the public; and(2)that such plan contains standards and procedures for the long-term sustainability of Gulf of Mexico red snapper based on the available science.(c)Limitations on quotasThe fishery management plan shall address the quotas of Gulf of Mexico red snapper on the date of the enactment of this title as follows:(1)Based on stock assessments, the fishery management plan may increase the quota apportioned to commercial fishing in a fair and equitable manner.(2)Except as provided in paragraph (3), the fishery management plan shall not reduce such quota until the end of the 3-year period beginning on the date of the enactment of this title.(3)If there is a reduction in the stock of Gulf of Mexico red snapper before the end of the period described in paragraph (2), the fishery management plan shall reduce quotas apportioned to all fishing sectors in a fair and equitable manner that ensures a sustainable harvest of Gulf of Mexico red snapper.(d)Gulf coastal State requirementsThe fishery management plan shall describe standards of compliance for Gulf coastal States to use in developing fishery management measures.905.Review and certification by Secretary(a)Plan reviewThe Secretary shall review the fishery management plan submitted pursuant to section 904 to determine if the plan—(1)is compatible, to the extent practicable, with section 301 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1851); and(2)will ensure the long-term sustainability of Gulf of Mexico red snapper populations.(b)Plan certificationThe Secretary shall determine whether to certify the fishery management plan based on the review conducted under subsection (a).(c)Failure To certifyIf the Secretary does not certify the fishery management plan under subsection (b), the Secretary shall submit a written explanation to the Commission explaining why the plan was not certified. The Commission may submit a new fishery management plan to the Secretary pursuant to section 904.(d)Time for Secretary responseIf the Secretary fails to act pursuant to subsection (b) within 120 days after receipt of the fishery management plan, the plan shall be treated as certified by the Secretary.906.State implementation of the fishery management plan(a)Management measures deadlineThe Commission shall establish a deadline for each Gulf coastal State to submit fishery management measures to the Commission.(b)Review and approvalWithin 60 days after receipt of the fishery management measures, the Commission shall review and approve such measures that ensure each Gulf coastal State is in compliance with the objectives of the fishery management plan.(c)Revocation of Federal managementThe Commission shall certify to the Secretary that the Commission has approved the fishery management measures submitted under subsection (a) for all Gulf coastal States. Upon receipt of the certification, the Secretary shall—(1)publish a notice in the Federal Register revoking those regulations and portions of the Federal fishery management plan that are in conflict with the fishery management plan submitted under section 904, including the deletion of the Gulf of Mexico red snapper from the Federal fishery management plan; and(2)transfer management of Gulf of Mexico red snapper to the Gulf coastal States.(d)ImplementationUpon the transfer of management described in subsection (c)(2), each Gulf coastal State shall implement the measures approved under subsection (b).907.Commission oversight responsibilities(a)Implementation and enforcement of fishery management measuresIn December of the year following the transfer of management described in section 906(c)(2), and at any other time the Commission considers appropriate after that December, the Commission shall determine if—(1)each Gulf coastal State has fully adopted and implemented fishery management measures;(2)such measures continue to be in compliance with the fishery management plan; and(3)the enforcement of such measures by each Gulf coastal State is satisfactory to maintain the long-term sustainability and abundance of Gulf of Mexico red snapper.(b)Certification of overfishing and rebuilding plansIf the Gulf of Mexico red snapper in a Gulf coastal State is experiencing overfishing or is subject to a rebuilding plan, that Gulf coastal State shall submit a certification to the Commission showing that such State—(1)has implemented the necessary measures to end overfishing or rebuild the fishery; and(2)in consultation with the National Oceanic and Atmospheric Administration, has implemented a program to provide for data collection adequate to monitor the harvest of Gulf of Mexico red snapper by such Gulf coastal State.908.Opportunity to remedy(a)In generalIf the Commission finds that a Gulf coastal State is noncompliant under section 907, the Commission shall offer assistance to that Gulf coastal State to remedy the finding of noncompliance.(b)Notification to Secretary for continued noncomplianceIf, after such time as determined by the Commission, the Gulf coastal State receiving assistance described in subsection (a) remains noncompliant, the Commission shall vote on whether to notify the Secretary.909.Closure of the Gulf of Mexico red snapper fishery(a)Conditions for closureNot later than 60 days after the receipt of a notice under section 908(b), the Secretary may declare a closure of the Gulf of Mexico red snapper fishery within the Federal waters adjacent to the waters of the Gulf coastal State that is the subject of such notice.(b)ConsiderationsPrior to making a declaration under subsection (a) the Secretary shall consider the comments of such Gulf coastal State and the Commission.(c)Actions prohibited during closureDuring a closure of the Gulf of Mexico red snapper fishery under subsection (a), it is unlawful for any person—(1)to engage in fishing for Gulf of Mexico red snapper within the Federal waters adjacent to the waters of the Gulf coastal State covered by the closure;(2)to land, or attempt to land, the Gulf of Mexico red snapper to which the closure applies; or(3)to fail to return to the water any Gulf of Mexico red snapper to which the closure applies that are caught incidental to commercial harvest or in other recreational fisheries.910.Economic analysis and report(a)Economic analysis of Gulf of Mexico red snapper fisheryThe Secretary, in consultation with the Gulf coastal States and the Commission, shall conduct a study and analysis of the economic impacts for the local, regional, and national economy of the Gulf of Mexico red snapper fishery. The study shall include an analysis of—(1)the beneficial economic impacts on industries directly related to the Gulf of Mexico red snapper fishery, including boat sales, marina activity, boat construction and repair, fishing gear and tackle sales, and other closely related industries; and(2)the downstream economic impacts of the Gulf of Mexico red snapper fishery on the economies of the Gulf coastal States, including hotels, restaurants, grocery stores, related tourism, and other peripheral businesses and industries.(b)Biennial reportsBeginning 2 years after the date of the enactment of this title, and every 2 years thereafter, the Secretary shall submit a report on the findings of the study conducted under subsection (a) to Congress, the Governor of each of the Gulf coastal States, and the Commission. Each report shall be made available to the public and shall include recommendations for additional actions to be taken to encourage the sustainability of the Gulf of Mexico red snapper fishery.